Martin, J.,
delivered the opinion of the court.
In this case the plaintiff’s counsel moved to dismiss the appeal on two principal grounds; first, that it was not made properly returnable, and second, that the appeal bond was insufficient.
"Where a person binds himself in "writing, on the back of a promissorynote, to pay its amount at a particular date, if not paid sooner, he will not be entitled to notice as an endorser, in case of non-payment by the maker.
The appeal was made returnable the next August term of the Supreme Court, then to be held at Baton Rouge, after it was allowed. The bond given was for a less sum than that fixed by the j udge from whose court a suspensive appeal was prayed and allowed.
It appears to this court that the return day must be considered to be the first day of the term, no particular day having been mentioned. In relation to the appeal bond, where the party has obtained a suspensive appeal, if he cannot find the required surety in such cases, he may avail himself of a mere devolutive appeal, by giving bond with security in such sum as will cover costs.
On the merits of this case, the only question presented for solution is, whether a person who has bound himself in writing on the 'back of a note to pay its amount on a given day, if it be not paid before, is entitled to the same notice as an ordinary endorser. The District Court correctly held that in such case he is not.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.